Case: 1:17-cv-06260 Document #: 646 Filed: 11/05/18 Page 1 of 1 PageID #:4192

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

State Of Illinois, et al.
                                 Plaintiff,
v.                                                   Case No.: 1:17−cv−06260
                                                     Honorable Robert M. Dow Jr.
City Of Chicago
                                 Defendant.



                            NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 5, 2018:


          MINUTE entry before the Honorable Robert M. Dow, Jr: Status and motion
hearing held. Joint motion to substitute written comments [631] is granted. Counsel for
the parties are directed to file a proposed order identifying the documents on the public
docket that contain personal identifying information or otherwise fall within the categories
of documents that should be sealed under the Court's prior orders. After review of that
proposed order, the Court will direct the Clerk';s Office to substitute the properly redacted
documents for the documents that should be sealed in part or in their entirety. As
discussed on the record, by 11/13/18, the Court will undertake to confirm that the only
material on the docket that remains under seal consists of documents (or portions thereof)
that contain individuals' personal identification information (e.g., addresses and phone
numbers). The substance of any public comments on the proposed consent decree shall be
unsealed and available to the parties and the public. The FOP's motion to extend time for
filing comments [641] is granted; the hearing set for 11/7/18 at 9:00 a.m. is stricken and
no appearances shall be required on that date. The FOP shall be given until 11/20/18 to
file its comments. Further, the parties are given until 11/20/18 to respond to the public
comments on the consent decree and until 12/3/18 to respond to the FOP's comments and
any additional public comments to which they wish to respond. This case is set for status
hearing on 12/6/18 at 10:00 a.m. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
